Name: 2009/357/EC: Commission Decision of 27 April 2009 amending Decision 2007/134/EC establishing the European Research Council (Text with EEA relevance)
 Type: Decision
 Subject Matter: research and intellectual property;  technology and technical regulations;  European construction;  European organisations
 Date Published: 2009-05-01

 1.5.2009 EN Official Journal of the European Union L 110/37 COMMISSION DECISION of 27 April 2009 amending Decision 2007/134/EC establishing the European Research Council (Text with EEA relevance) (2009/357/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 1982/2006/EC of the European Parliament and the Council of 18 December 2006 concerning the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (1), and in particular Articles 2 and 3 thereof, Having regard to Council Decision 2006/972/EC of 19 December 2006 concerning the Specific Programme Ideas implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (2), and in particular Article 4(2) and (3) thereof, Whereas: (1) Under the Seventh Framework Programme, the Specific Programme Ideas has the objective of supporting investigator-driven frontier research across all fields of science, engineering and scholarship carried out by researchers on subjects of their choice. (2) By Decision 2007/134/EC (3) the Commission established the European Research Council (hereinafter referred to as the ERC) which is the means for implementing the Specific Programme Ideas. (3) According to Article 1 of Decision 2007/134/EC, the ERC consists of an independent Scientific Council supported by a dedicated implementation structure. (4) The Scientific Council is composed of scientists, engineers and scholars of the highest repute, appointed by the Commission, and acting in their personal capacity, independent of any outside influence. It acts according to the mandate provided for it in Article 3 of Decision 2007/134/EC. (5) According to Article 4(1) of Decision 2007/134/EC, the Scientific Council is composed of up to 22 members. (6) Three members of the Scientific Council have resigned for personal reasons: Prof. Manuel CASTELLS, Open University of Catalonia; Prof. Paul J. CRUTZEN, Max Planck Institute for Chemistry, Mainz; Prof. Lord MAY, University of Oxford. (7) According to Article 4(7) of Decision 2007/134/EC, upon resignation of a member or on the expiry of a term that cannot be renewed, the Commission shall appoint a new member. (8) According to Article 4(6) of Decision 2007/134/EC, members shall be appointed for a term of four years, renewable once on a basis of a rotating system, which shall ensure the continuity of the work of the Scientific Council. (9) According to Article 4(4) of Decision 2007/134/EC, future members shall be appointed by the Commission based on the factors and criteria set out in Annex I to that Decision, and following an independent and transparent procedure for their identification, agreed with the Scientific Council, including a consultation of the scientific community and a report to Parliament and Council; Such a procedure was carried out by means of an independent Identification Committee, whose report was sent to Parliament and Council. This Committee made recommendations for the three new members and these have been accepted. (10) According to Article 4(4) of Decision 2007/134/EC, the appointment of future members shall be published in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (4), HAS DECIDED AS FOLLOWS: Article 1 The persons listed in the Annex to this Decision are hereby appointed as members of the European Research Council Scientific Council for a term of four years. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 27 April 2009. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 412, 30.12.2006, p. 1. (2) OJ L 400, 30.12.2006, p. 243; corrected by OJ L 54, 22.2.2007, p. 81. (3) OJ L 57, 24.2.2007, p. 14. (4) OJ L 8, 12.1.2001, p. 1. ANNEX NEW MEMBERS OF THE ERC SCIENTIFIC COUNCIL Prof. Sierd A.P.L. CLOETINGH, Free University of Amsterdam Prof. Carlos M. DUARTE, Spanish Council for Scientific Research, Majorca Prof. Henrietta L. MOORE, University of Cambridge